UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                            )
 IN RE:                                                     )    Chapter 11
                                                            )
 THE DIOCESE OF ROCHESTER,                                  )    Case No. 19-20905 (CGM)
                                                            )
                               Debtor.                      )
                                                            )

    EX PARTE MOTION TO ADMIT JESSE J. BAIR AS COUNSEL PRO HAC VICE

       Jesse J. Bair (“Applicant”), a partner of the law firm Burns Bowen Bair LLP, hereby

moves this Court for an order to practice and appear before this Court as Special Insurance

Counsel to the Official Committee of Unsecured Creditors of the Diocese of Rochester. In

support of this Motion, counsel states and alleges as follows:

       a) Applicant's name and office address, phone number and email address are as follows:

                              Jesse J. Bair
                              Burns Bowen Bair LLP
                              One South Pinckney St., Suite 930
                              Madison, WI 53703
                              Telephone: (608) 286-2302
                              Email: jbair@bbblawllp.com

       b)      Applicant is a practicing attorney who resides in the State of Wisconsin and is a

member in good standing of the Bar of the State of Wisconsin and, if applicable, the bars of the

United States District Courts for the Eastern and Western Districts of Wisconsin, and the United

States Court of Appeals for the Seventh Circuit.

       c)      The necessity for appearance and participation is to serve as insurance counsel for

creditors alleging claims for sexual abuse against the Diocese of Rochester, New York.

       d)      Applicant has not been disbarred, sanctioned, or formally censured by any Court

or by a state bar association, and there are no disciplinary proceedings pending against

Applicant.



  Case 2-19-20905-PRW, Doc 1152, Filed 07/02/21, Entered 07/02/21 11:48:17,
                    Description: Main Document , Page 1 of 4
       e)     Applicant has previously applied and been granted approval to appear pro hac

vice before the United States Bankruptcy Court for the Southern District of New York, Judge

Shelly C. Chapman presiding, in the case known as the Roman Catholic Diocese of Rockville

Centre, New York, Case No. 20-12345 (SCC) as Special Insurance Counsel for the Official

Committee of Unsecured Creditors.


 Date: July 2, 2021                        BURNS BOWEN BAIR LLP

                                           /s/ Jesse J. Bair
                                           Jesse J. Bair, Esq. (pro hac vice admission
                                           pending)
                                           One South Pinckney St., Suite 930
                                           Madison, WI 53703
                                           Telephone: (608) 286-2302
                                           Email: jbair@bbblawllp.com

                                           Special Insurance Counsel to the Official
                                           Committee of Unsecured Creditors of the Diocese
                                           of Rochester




  Case 2-19-20905-PRW, Doc 1152, Filed 07/02/21, Entered 07/02/21 11:48:17,
                    Description: Main Document , Page 2 of 4
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                             )
 IN RE:                                                      )   Chapter 11
                                                             )
 THE DIOCESE OF ROCHESTER,                                   )   Case No. 19-20905 (CGM)
                                                             )
                               Debtor.                       )
                                                             )

                 DECLARATION IN SUPPORT OF EX PARTE MOTION
                TO ADMIT JESSE J. BAIR AS COUNSEL PRO HAC VICE

       I, Jesse J. Bair, declare under penalty of perjury as follows:

       1.      I am a partner of Burns Bowen Bair LLP and maintain an office at One South

Pinckney St., Suite 930, Madison, WI 53703. I am duly admitted to practice law in the State of

Wisconsin and the United States District Courts for the Eastern and Western Districts of

Wisconsin and the U.S. Court of Appeals for the 7th Circuit.

       2.      I submit this declaration in support of my motion for admission to practice pro

hac vice in the above-captioned matter.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Dated: Madison, Wisconsin on July 2, 2021

                                                       /s/ Jesse J. Bair
                                                      Jesse J. Bair




  Case 2-19-20905-PRW, Doc 1152, Filed 07/02/21, Entered 07/02/21 11:48:17,
                    Description: Main Document , Page 3 of 4
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

                                                          )
 IN RE:                                                   )   Chapter 11
                                                          )
 THE DIOCESE OF ROCHESTER,                                )   Case No. 19-20905 (CGM)
                                                          )
                              Debtor.                     )
                                                          )

            ORDER GRANTING ADMISSION TO PRACTICE PRO HAC VICE

               Upon consideration of the Ex Parte Motion to Admit Jesse J. Bair as Counsel Pro

Hac Vice to represent the Official Committee of Unsecured Creditors of the Diocese of

Rochester as Special Insurance Counsel, and upon Movant’s certification that the Movant is a

member of good standing of the bar of the State of Wisconsin and the bars of the United States

District Courts for the Eastern and Western Districts of Wisconsin and U.S. Court of Appeals for

the 7th Circuit,

               IT IS HEREBY ORDERED THAT:

               1.     The Application is GRANTED.


Dated: ____________________, 2021
       Rochester, New York

                                            THE HONORABLE PAUL R. WARREN
                                            U.S. BANKRUPTCY JUDGE




  Case 2-19-20905-PRW, Doc 1152, Filed 07/02/21, Entered 07/02/21 11:48:17,
                    Description: Main Document , Page 4 of 4
